LOTTINGER, Judge.
This case was consolidated for trial with Wilkinson v. The Travelers Insurance Company et al., 330 So.2d 351 (La.App. 1st Cir. 1975). Plaintiffs are the surviving spouse and children of decedent, V. C. Hudgins, who was a guest passenger in the automobile driven by Marathon Glenn Hawkins at the time of the accident in question. Plaintiffs sought damages relating to the injury and death of V. C. Hudg-ins. The issues raised in this case are identical to the issues raised in the above cited case, that is, the issue of assumption of risk. The jury answered affirmatively the interrogatory, “Did Mr. Hudgins assume the risk of the accident?”
For the reasons assigned in Wilkinson v. The Travelers Insurance Company et al., supra, the judgment of the Lower Court is affirmed at the plaintiffs-appellants’ costs.1
AFFIRMED.

. The final disposition of this case was de- ■ layed awaiting a rehearing before the Louisiana Supreme Court of Callais v. Allstate Insurance Co., 334 So.2d 692 (1976).